Exhibit 32.1 CERTIFICATION PURSUANT TO SECTION -OXLEY ACT 0F 2002 In connection with the Quarterly Report of Art Design, Inc. (the Company") on Form 10-QSB for the period ended herein as filed with the Securities and Exchange Commission (the "Report"), I. Kathy Sheehan, Chief Executive and Chief Financial Officer of the Company, certify, pursuant to 18 U.S.C. ss.1350, as adopted pursuant to ss.906 of the Sarbanes-Oxley Act of 2002, that: (1)The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2)The information contained in the Report fully presents, in all material respects, the financial condition and results of operations or the Company. Dated: AUGUST 3, 2007 By: /s/Kathy Sheehan Kathy Sheehan Chief Executive Officer Chief Financial Officer
